DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-31 is/are pending.
Claims 1-31 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/851,662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   
For example, but not limited to: an additional base layer, the softening temperature of various layers and/or fibers; monocomponent fibers, multicomponent fibers, bicomponent fibers, the full list of possible compositions of the polymer film as recited in claims 6, 27; the full list of possible compositions of the polymer fibers as recited in claims 7, 28; an ink layer; etc.
Therefore, claims 1-21, 27-29, 31 have an effective filing date of 11/16/2016.
Claims 22-26, 30 have an effective filing date of 03/27/2013.

Drawings
The drawings are objected to because the poor quality of the drawings (e.g., faint lines, patchy lines, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear whether the words “polymer film” in the phrases “bonded to the polymer film” and “free from the polymer film” refer to the polymer film of the base layer or the heat sealable polymer film.
 	Claim 2 is vague and indefinite because there is insufficient antecedent basis for the limitation “the polymer tint”.
	Claim 3 is vague and indefinite because it is unclear whether the words “polymer film” refer to the polymer film of the base layer or the heat sealable polymer film.
 	Claim 5 is vague and indefinite because the phrase “the polymer polyethylene terephthalate” is unclear and confusing.  It appears that at least one word is missing in the above phrase.  Is Applicant referring to the polymer film (and if so, which polymer film in claim 1?), or is Applicant referring to polymer fibers (or some other polymer component)?
	Claim 6 is vague and indefinite because it is unclear whether the words “the polymer” in the phrase “wherein the polymer is selected…” refer to the polymer film of the base layer or the heat sealable polymer film.
	Claim 6-7, 16, 21, 27-28 contain improper Markush group language.  The last member of a Markush group should be proceeded by the term “and” (instead of “or”).
 	Claims 6-7, 16, 21, 27-28 are vague and indefinite because the term “EMA” is not clearly defined either in the claims or in the specification.
	Claims 6-7, 21, 27-28 are vague and indefinite because the Markush group contains the overlapping members “polyester” and “polyethylene terephthalate”.  It is unclear whether the term “polyester” includes polyethylene terephthalate, or whether the term “polyester” includes polyesters except for polyethylene terephthalate.
 	Claim 8 is vague and indefinite because the phrase “and the and the heat sealable…” appears to be missing one or more words, and/or contains a typographical error.
	Claim 9 is vague and indefinite because there is insufficient antecedent basis for the limitation “the monocomponent fibers”.
	Claim 9 is vague and indefinite because there is insufficient antecedent basis for the limitation “T2”.
	Claim 10 is vague and indefinite because there is insufficient antecedent basis for the limitation “the multicomponent fibers”.
	Claim 10 is vague and indefinite because there is insufficient antecedent basis for the limitation “T1”.
	Claims 12-13 are vague and indefinite because it is unclear if the phrase “bonded fiber” refers to the “bonded fiber web” as a whole or to the individual bonded fibers within the web.
	Claims 15, 29 contain improper Markush group language.  The last member of a Markush group should be proceeded by the term “and”.
 	Claims 15, 29 are vague and indefinite because it is unclear whether the phrase “deposited on at least one surface of the laminate” refers only to the last member of the Markush group (i.e., “a polymer layer”) or refers to all three members of the Markush group (i.e., “a layer selected from”).
 	Claim 16 is vague and indefinite because the work “the” (or “a”) should be present before the phrase “heat sealable layer”.
	Claim 16 is vague and indefinite because it appears that several words are missing in the phrase “the layer se -polymers”.
 	Claim 16 is vague and indefinite because the use of parentheses in the phrase “-polymers (polyethylene,… or polyvinyl chloride)” renders the claim indefinite because it is unclear whether the limitations in the parentheses following the words “polymers” are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 16 is vague and indefinite because of the use of the singular term “a” in conjunction with the plural term “vapor deposited metals”.
	Claim 16 is vague and indefinite because the term “low melt PET” is a relative term which renders the claim indefinite.  The term “low melt” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 16 is vague and indefinite because the term “PET” is not clearly defined either in the claims or in the specification.  While “PET” is a well-recognized abbreviation or acronym for polyethylene terephthalate, it should still be defined at least once in the specification and the claims to make it clear that Applicant is utilizing the abbreviation or acronym in a conventional manner.
 	Claim 16 is vague and indefinite because the Markush group contains the overlapping members “polyesters” and “polyethylene terephthalate”.  It is unclear whether the term “polyesters” includes polyethylene terephthalate, or whether the term “polyesters” encompasses polyesters except for polyethylene terephthalate.
	Claims 17-19, 30 are vague and indefinite because there is insufficient antecedent basis for the limitation “the polyester film”.
	Claims 18-20, 30 are vague and indefinite because there is insufficient antecedent basis for the limitation “the nonwoven”.
 	Claim 22 is vague and indefinite because it is unclear whether the phrase “a bonded fiber web having a density of 17-100 GSM fibers” contains a typographic error or whether the phrase requires the fiber web to have a density (unspecified) and contains fibers having a weight of 17-100 GSM.
	Claim 22 is vague and indefinite because there is insufficient antecedent basis for the limitation “the nonwoven”.
	Claim 22 is vague and indefinite because it is unclear whether the phrase “on die laminated facer” contains a typographical error or not.  If not a typographical error, the term “die laminated facer does not appear to have adequate antecedent basis for the limitation.
	Claims 25, 28 are vague and indefinite because there is insufficient antecedent basis for the limitation “the polymer fibers”.
	Claim 26 is vague and indefinite because the phrase “the polymer polyethylene terephthalate” is unclear and confusing It appears that at least one word is missing in the above phrase.  Is Applicant referring to the polymer film, or is Applicant referring to some other polymer component)?
 	Claim 28 is vague and indefinite because the phrase “pol y(ra ethyl methacrylate)” is unclear and confusing, and/or appears to contain a typographical error.
	Claim 29 contains improper Markush group language.  The last member of a Markush group should be proceeded by the term “and”.
 	Claim 31 is vague and indefinite because it terminates with the phrase “; and”.  It is unclear whether the claim is missing one or more words, and/or the phrase “; and” in the last line is a typographical error.  Furthermore, a claim should be a single complete sentence and end with a period.
 	Claims 4, 11, 14, 23-24, are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

In view of the numerous typographical and other errors in the present claims, the above listing may not be exhaustive. The Examiner requests that Applicant thoroughly proofread all claims (in particular with respect to dependency and proper antecedent basis) prior to submission.

Claim Objections
Claim 6 is/are objected to because of the following informalities: 
 	In claim 6, the first occurrence of an abbreviation or acronym in the claims should be explicitly defined to make it clear that the abbreviation or acronym has the same meaning as stated in the specification -- for example, the last member of the Markush group in claim 6 should read “ethylene-vinyl acetate (EVA)”.
 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-10 of U.S. Patent No. 9,505,196 (MILLER),
	in view of STOKES ET AL (US 5,605,739), 
and in view of CONNELL ET AL (US 5,509,142),
and in view of CHIEN ET AL (US 2007/0032158).
	U.S. Patent No. 9,505,196 (MILLER) claims a laminate comprising a heat-sealable polyester film with a thickness (as recited in present application claim 1, 17-19, 22, 30-31), and a polyester fiber layer with a density (as recited in present application claim 1, 12-13, 18-19, 22, 30-31), and a fiber reinforced layer, wherein the fibers of the polyester fiber layer are partially embedded in the polymer of the fiber reinforced layer, wherein the cohesive bond between the fiber layer and the polyester film is formed by the methods as recited in present application claim 14.  An additional metal layer is optionally present on the surface of the laminate.  An additional polymer adhesive layer is optionally present on the fiber layer with the thickness as recited in present application claim 20-21.  However, the U.S. Patent does not explicitly claim the presence of fibers partially embedded in the heat-sealable layer and an additional base layer.
	STOKES ET AL discloses that is well known in the art to point bond nonwoven fiber layers to polymeric films, wherein the nonwoven layer typically comprises point-bonded fibers and contains at least bicomponent or multicomponent fibers (e.g., bicomponent fibers wherein the components have different melting points) which comprise polyester (e.g., polyethylene terephthalate).  (entire document, e.g., lines 2-24, 37-48, col. 2; line 45-64, col. 3; line 7-63, col. 4; line 5-40, col. 5; line 40-60, col. 6; line 62, col. 7 to line 7, col. 8; etc.)  
	CONNELL ET AL discloses that it is well known in the art to utilize polyester resins to form film layers and/or nonwoven layers in film/nonwoven laminates, wherein the film portion of such laminates can comprise more than one polymer film layer.  (line 60, col. 4 to line 36, col. 5; line 15, col. 8 to 38, col. 9; etc.) 
	CHIEN ET AL discloses that it is well known in the art to use polyester such as polyethylene terephthalate as the film component of film/nonwoven laminates, wherein the film component can comprise multiple polymer film layers. (paragraph 0003, 0017, 0050, etc.)
	Regarding claims 1-2, 4, 6-7, 13-19, 22-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer film (as suggested by CONNELL ET AL) comprising a heat-bondable polyester film layer and an additional polymer film layer as the film component in the laminates of U.S. Patent No. 9,505,196 in order to provide a surface receptive to thermal bonding to the fiber layer component while simultaneously providing heat-resistant support and/or enhanced performance properties (e.g., mechanical strength, flexibility, protective characteristics, barrier properties, flame resistance, handling properties, etc.) as desired for specific applications.
	Further regarding claims 1, 22, 31, since the fiber layer component in the laminates of U.S. Patent No. 9,505,196 can be point bonded to the fiber layer -contacting polymer film layer using heat and pressure, the Examiner has reason to believe that the point-bonded portion of the fibers in the fiber layer are embedded in the fiber layer-contacting polymer film layer while the non-point-bonded portion of the fibers in the fiber layer are not embedded in the fiber layer-contacting polymer film layer as recited in application claims 1, 22, 31, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 3, 5, 24, 26, one of ordinary skill in the art would have utilize known film-forming polyesters such as polyethylene terephthalate as suggested by CHIEN ET AL to form the additional polymer film layer and/or the fiber layer-contacting film layer in the laminates of U.S. Patent No. 9,505,196 in order to provide improved compatibility and/or adhesion between various components.
	Regarding claim 8, one of ordinary skill in the art would have selected the material of the additional polymer film layer to have a softening point higher that the softening temperature of the fiber layer-contacting polymer film in order to prevent distortion or warping of the film component of the laminates of U.S. Patent No. 9,505,196 during the thermal bonding of the nonwoven component to the film component.
	Regarding claim 9, one of ordinary skill in the art would have selected the material of at least some of the fibers comprising the fiber layer component in the laminates of U.S. Patent No. 9,505,196 to have a softening point higher than the softening temperature of the fiber layer-contacting polymer film layer in order to preserve the structural integrity of the fibers during and after thermal bonding.
	Regarding claim 10, one of ordinary skill in the art would have selected the material forming a component of the multicomponent fibers comprising the fiber layer component in the laminates of U.S. Patent No. 9,505,196 to have a softening point lower than the softening temperature of the additional polymer film layer in order to facilitate thermal bonding between the multicomponent fibers and the fiber layer-contacting polymer layer.
	Regarding claim 11, one of ordinary skill in the art would have incorporated additional monocomponent fibers into the fiber layer component in the laminates of U.S. Patent No. 9,505,196 in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claim 12, one of ordinary skill in the art would have incorporated additional staple fibers into the fiber layer component in the laminates of U.S. Patent No. 9,505,196 in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claims 20-21, one of ordinary skill in the art would have applied an additional polymer layer to the fiber layer component in the laminates of U.S. Patent No. 9,505,196 in order to further improve adhesion to other materials.
	Regarding claims 20-21, the use of extrusion coating is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).
	Regarding claim 31, one of ordinary skill in the art would have utilized a combination of a major portion of bicomponent fibers and a minor portion of monocomponent fibers in the fiber layer component in the laminates of U.S. Patent No. 9,505,196 in order to provide desirable modified or enhanced performance properties (e.g., improved heat-bonding characteristics, heat resistance, interfiber adhesion, texture, etc.). 

Claims 9-13, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-10 of U.S. Patent No. 9,505,196 (MILLER),
in view of STOKES ET AL (US 5,605,739), in view of CONNELL ET AL (US 5,509,142), and in view of CHIEN ET AL (US 2007/0032158),
	 	as applied to claim 1,
 	and further in view of POURDEYHIMI (US 2009/0042475).
	POURDEYHIMI discloses that it is well known in the art to form nonwoven fabrics from mixtures of different types of fibers (e.g., combinations of monocomponent and/or multicomponent fibers and/or combinations of staple fibers and continuous filaments) in order to form fabrics with enhanced flexibility, breathability, loft, strength, and/or tear resistance. (paragraph 0014, 0025, 0067-0072, 0111, 0118, etc.)
 	Regarding claims 9-13, 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize nonwoven layers comprising mixtures of different fiber structures and/or fiber lengths (as suggested by POURDEYHIMI) as the nonwoven component in the laminates of U.S. Patent No. 9,505,196 in order to provide readily tailored performance properties (e.g., strength, breathability, etc.) for specific applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17-19, 31 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	STOKES ET AL (US 5,605,739),
	in view of CONNELL ET AL (US 5,509,142),
	and in view of CHIEN ET AL (US 2007/0032158).
 	STOKES ET AL discloses nonwoven laminates comprising: (i) a nonwoven component comprising a nonwoven layer having a preferred weight of 15-100 gsm (corresponding to the recited bonded fiber web); and (ii) a film component comprising a nonwoven-contacting polymer film layer with a typical thickness of 0.1-3 mils (corresponding to the recited heat sealable polymer film) and optionally additional polymer film layer(s) (corresponding to the recited base layer).  The laminates are typically formed by feeding the film component and nonwoven component through heated nip rolls, wherein the nonwoven layer is thermally point-bonded (i.e., fused) to the nonwoven-contacting polymer film layer.  The nonwoven layer typically comprises point-bonded fibers and contains at least bicomponent or multicomponent fibers (e.g., bicomponent fibers wherein the components have different melting points) which comprise polyester (e.g., polyethylene terephthalate).  (entire document, e.g., lines 2-24, 37-48, col. 2; line 45-64, col. 3; line 7-63, col. 4; line 5-40, col. 5; line 40-60, col. 6; line 62, col. 7 to line 7, col. 8; etc.)  However, the reference does not explicitly disclose a polyester film layer.
 	CONNELL ET AL discloses that it is well known in the art to utilize polyester resins to form film layers and/or nonwoven layers in film/nonwoven laminates, wherein the film layer(s) have a typical thickness of 0.25-5 mil and the nonwoven layer(s) have a preferred typical weight of 50-150 gsm in order to form useful disposable protective fabrics.  The reference further discloses that the film portion of such laminates can comprise more than one polymer film layer.  (line 60, col. 4 to line 36, col. 5; line 15, col. 8 to 38, col. 9; etc.) 
	CHIEN ET AL discloses that it is well known in the art to use polyester such as polyethylene terephthalate as the film component of film/nonwoven laminates, wherein the film component can comprise multiple polymer film layers. (paragraph 0003, 0017, 0050, etc.)
 	Regarding claims 1-2, 4, 6-7, 13-14, 17-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known polyester resins (as disclosed in CONNELL ET AL) capable of thermal bonding (i.e., heat-sealable) as the nonwoven-contacting polymer film layer in the laminates of STOKES ET AL in order to provide good thermal bonding between the film component and polyester-containing fibers in the nonwoven component of said laminates.
	Further regarding claim 1, it also would have been obvious to utilize a multilayer film (as suggested by CONNELL ET AL and STOKES ET AL and CHIEN ET AL) comprising a heat-bondable polyester film layer and an additional polymer film layer as the film component in the laminates of STOKES ET AL in order to provide a surface receptive to thermal bonding to the nonwoven component while simultaneously providing heat-resistant support and/or enhanced performance properties (e.g., mechanical strength, flexibility, protective characteristics, barrier properties, flame resistance, handling properties, etc.) as desired for specific applications which cannot be provided by the heat-bondable polyester layer alone.
	Further regarding claims 1, 31, since the nonwoven component in the laminates of STOKES ET AL are point bonded to the nonwoven-contacting polymer film layer using heat and pressure, the Examiner has reason to believe that the point-bonded portion of the fibers in the nonwoven layer are embedded in the nonwoven-contacting polymer film layer while the non-point-bonded portion of the fibers in the nonwoven layer are not embedded in the nonwoven-contacting polymer film layer as recited in claims 1, 31, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 8, one of ordinary skill in the art would have selected the material of the additional polymer film layer to have a softening point higher that the softening temperature of the fiber layer-contacting polymer film in order to prevent distortion or warping of the film component of the laminates of STOKES ET AL during the thermal bonding of the nonwoven component to the film component.
	Regarding claim 9, one of ordinary skill in the art would have selected the material of at least some of the fibers comprising the nonwoven component in the laminates of STOKES ET AL to have a softening point higher than the softening temperature of the nonwoven-contacting polymer film layer in order to preserve the structural integrity of the fibers during and after thermal bonding.
	Regarding claim 10, one of ordinary skill in the art would have selected the material forming a component of the multicomponent fibers forming the nonwoven component in the laminates of STOKES ET AL to have a softening point lower than the softening temperature of the additional polymer film layer in order to facilitate thermal bonding between the multicomponent fibers and the fiber layer-contacting polymer layer.
	Regarding claim 11, one of ordinary skill in the art would have incorporated additional monocomponent fibers into the nonwoven component in the laminates of STOKES ET AL in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claim 12, one of ordinary skill in the art would have incorporated additional staple fibers into the nonwoven component in the laminates of STOKES ET AL in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claim 31, one of ordinary skill in the art would have utilized a combination of a major portion of bicomponent fibers and a minor portion of monocomponent fibers in the nonwoven component in the laminates of STOKES ET AL in order to provide desirable modified or enhanced performance properties (e.g., improved heat-bonding characteristics, heat resistance, interfiber adhesion, texture, etc.). 

Claims 15-16, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	STOKES ET AL (US 5,605,739), in view of CONNELL ET AL (US 5,509,142), and in view of CHIEN ET AL (US 2007/0032158),
	 	as applied to claim 1,
 	and further in view of FAN ET AL (US 2012/0082838).
	FAN ET AL ‘838 discloses that it is well known in the art to bond additional fiber-reinforced polymer layers (e.g., polyester, etc.) to film layers (e.g., polyester) in order to provide improved mechanical properties and strength, wherein the fiber reinforcement is provided between the film layer and the additional polymer layer such that a portion of the fiber reinforcement layer is embedded in the additional polymer layer (thereby providing fiber reinforcement) and/or the film layer. (Figure 2-5; paragraph 0013, 0015, 0021, 0025-0026, 0033-0034, 0043-0045, etc.)
	Regarding claims 15-16, 20-23, 25, 27-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a second additional fiber-reinforced polymer layer as suggested in FAN ET AL ‘838 to the nonwoven side of the laminates of STOKES ET AL in order to provide enhanced mechanical properties and/or strength for specific applications.  It also would have been obvious to allow at least some of the nonwoven component of the laminate of STOKES ET AL to protrude into the second additional polymer layer to simultaneously provide fiber reinforcement for the second additional layer in order to allow for mechanical bonding and thereby improve adhesion to the nonwoven side of the laminates of STOKES (as suggested by FAN ET AL ‘838).
	Further regarding claim 22, since the nonwoven component in the laminates of STOKES ET AL are point bonded to the nonwoven-contacting polymer film layer using heat and pressure, the Examiner has reason to believe that the point-bonded portion of the fibers in the nonwoven layer are embedded in the nonwoven-contacting polymer film layer while the non-point-bonded portion of the fibers in the nonwoven layer are not embedded in the nonwoven-contacting polymer film layer as recited in claim 20, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 20, one of ordinary skill in the art would have selected the thickness (i.e., coating weight) of the second additional polymer layer in order to optimize the specific performance properties (e.g., strength, chemical resistance, visual appearance, etc.) for specific end-uses.
 	Regarding claims 20-21, the use of extrusion coating is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).
 	Regarding claims 24, 26, one of ordinary skill in the art would have utilize known film-forming polyesters such as polyethylene terephthalate (as suggested by CHIEN ET AL) to form the additional polymer film layer and/or the nonwoven-contacting film layer in the laminates of STOKES ET AL and/or the second additional polymer film layer suggested by FAN ET AL ‘838 in order to provide improved compatibility and/or adhesion between various components.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	MILLER (US 2014/0295176),
 	in view of STOKES ET AL (US 5,605,739),
	in view of CONNELL ET AL (US 5,509,142),
 	and in view of CHIEN ET AL (US 2007/0032158).
	MILLER ‘176 has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference (which is more than 1 year before the effective filing date of 11/16/2016 for the rejected claims), MILLER ‘176 constitutes prior art under 35 U.S.C. 102(a)(1).
	MILLER ‘176 discloses a laminate comprising a heat-sealable polyester film with a thickness as recited in application claims 1, 17-19, 22, 30-31, and a polyester fiber layer (e.g., nonwoven) with a density as recited in application claims 1, 12-13, 18-19, 22, 30-31, and a fiber reinforced polymer layer, wherein the fibers of the polyester fiber layer are partially embedded in the polymer of the fiber reinforced layer, wherein the cohesive bond between the fiber layer and the polyester film is formed by the methods as recited in application claim 14 (e.g., point bonding).  An additional metal layer is optionally present on the surface of the laminate.  An additional polymer adhesive layer is optionally present on the fiber layer with the thickness as recited in application claim 20-21.  (entire document, paragraph 0003-0007, 0020-0022, etc.) However, the reference does not explicitly disclose the presence of additional base layers.
	STOKES ET AL discloses nonwoven laminates comprising: (i) a nonwoven component comprising a nonwoven layer having a preferred weight of 15-100 gsm (corresponding to the recited bonded fiber web); and (ii) a film component comprising a nonwoven-contacting polymer film layer with a typical thickness of 0.1-3 mils (corresponding to the recited heat sealable polymer film) and optionally additional polymer film layer(s) (corresponding to the recited base layer).  The laminates are typically formed by feeding the film component and nonwoven component through heated nip rolls, wherein the nonwoven layer is thermally point-bonded (i.e., fused) to the nonwoven-contacting polymer film layer.  The nonwoven layer typically comprises point-bonded fibers and contains at least bicomponent or multicomponent fibers (e.g., bicomponent fibers wherein the components have different melting points) which comprise polyester (e.g., polyethylene terephthalate).  (entire document, e.g., lines 2-24, 37-48, col. 2; line 45-64, col. 3; line 7-63, col. 4; line 5-40, col. 5; line 40-60, col. 6; line 62, col. 7 to line 7, col. 8; etc.) 
 	CONNELL ET AL discloses that it is well known in the art to utilize polyester resins to form film layers and/or nonwoven layers in film/nonwoven laminates, wherein the film layer(s) have a typical thickness of 0.25-5 mil and the nonwoven layer(s) have a preferred typical weight of 50-150 gsm in order to form useful disposable protective fabrics.  The reference further discloses that the film portion of such laminates can comprise more than one polymer film layer.  (line 60, col. 4 to line 36, col. 5; line 15, col. 8 to 38, col. 9; etc.) 
	CHIEN ET AL discloses that it is well known in the art to use polyester such as polyethylene terephthalate as the film component of film/nonwoven laminates, wherein the film component can comprise multiple polymer film layers. (paragraph 0003, 0017, 0050, etc.)
 	Regarding claims 1-2, 4, 6-7, 13-19, 20, 22-23, 25, 27-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a multilayer film (as suggested by CONNELL ET AL and STOKES ET AL and CHIEN ET AL) comprising the heat-sealable polyester film layer and an additional polymer film layer as the film component in the laminates of MILLER ‘176 in order to provide a surface receptive to thermal bonding to the nonwoven component while simultaneously providing heat-resistant support and/or enhanced performance properties (e.g., mechanical strength, flexibility, protective characteristics, barrier properties, flame resistance, handling properties, etc.) as desired for specific applications which cannot be provided by the heat-sealable polyester layer alone.
	Further regarding claims 1, 22, 31, since the fiber layer component in the laminates of MILLER ‘176 are point bonded to the fiber layer-contacting polymer film layer using heat and pressure, the Examiner has reason to believe that the point-bonded portion of the fibers in the fiber layer are embedded in the fiber layer-contacting polymer film layer while the non-point-bonded portion of the fibers in the fiber layer are not embedded in the nonwoven-contacting polymer film layer as recited in claims 1, 22, 31, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 3, 5, 24, 26, one of ordinary skill in the art would have utilize known film-forming polyesters such as polyethylene terephthalate (as suggested by CHIEN ET AL) to form the additional polymer film layer and/or the fiber layer-contacting film layer in the laminates of MILLER ‘176 in order to provide improved compatibility and/or adhesion between various components.
	Regarding claim 8, one of ordinary skill in the art would have selected the material of the additional polymer film layer to have a softening point higher that the softening temperature of the fiber layer-contacting polymer film in order to prevent distortion or warping of the film component of the laminates of MILLER ‘176 during the thermal bonding of the nonwoven component to the film component.
	Regarding claim 9, one of ordinary skill in the art would have selected the material of at least some of the fibers comprising the fiber layer component in the laminates of MILLER ‘176 to have a softening point higher than the softening temperature of the fiber layer-contacting polymer film layer in order to preserve the structural integrity of the fibers during and after thermal bonding.
	Regarding claim 10, one of ordinary skill in the art would have selected the material forming a component of the multicomponent fibers forming the fiber layer component in the laminates of MILLER ‘176 to have a softening point lower than the softening temperature of the additional polymer film layer in order to facilitate thermal bonding between the multicomponent fibers and the fiber layer-contacting polymer layer.
	Regarding claim 11, one of ordinary skill in the art would have incorporated additional monocomponent fibers into the fiber layer component in the laminates of MILLER ‘176 in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claim 12, one of ordinary skill in the art would have incorporated additional staple fibers into the fiber layer component in the laminates of MILLER ‘176 in order to provide modified or enhanced performance properties (e.g., heat-bonding characteristics, interfiber adhesion, texture, etc.). 
	Regarding claims 20-21, one of ordinary skill in the art would have applied an additional polymer layer to the fiber layer component in the laminates of MILLER ‘176 in order to further improve adhesion to other materials.
	Regarding claims 20-21, the use of extrusion coating is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).
	Regarding claim 31, one of ordinary skill in the art would have utilized a combination of a major portion of bicomponent fibers and a minor portion of monocomponent fibers in the fiber layer component in the laminates of MILLER ‘176 in order to provide desirable modified or enhanced performance properties (e.g., improved heat-bonding characteristics, heat resistance, interfiber adhesion, texture, etc.). 

Claims 9-13, 31 are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• STOKES ET AL (US 5,605,739), in view of CONNELL ET AL (US 5,509,142), and in view of CHIEN ET AL (US 2007/0032158),
	 	as applied to claim 1 above,
	or
	• MILLER (US 2014/0295176), in view of STOKES ET AL (US 5,605,739), in view of CONNELL ET AL (US 5,509,142), and in view of CHIEN ET AL (US 2007/0032158);
	 	as applied to claim 1 above,
 	and further in view of POURDEYHIMI (US 2009/0042475).
	POURDEYHIMI discloses that it is well known in the art to form nonwoven fabrics from mixtures of different types of fibers (e.g., combinations of monocomponent and/or multicomponent fibers and/or combinations of staple fibers and continuous filaments) in order to form fabrics with enhanced flexibility, breathability, loft, strength, and/or tear resistance. (paragraph 0014, 0025, 0067-0072, 0111, 0118, etc.)
 	Regarding claims 9-13, 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize nonwoven layers comprising mixtures of different fiber structures and/or fiber lengths (as suggested by POURDEYHIMI) as the nonwoven component in the laminates of STOKES ET AL or MILLER ‘176 in order to provide readily tailored performance properties (e.g., strength, breathability, etc.) for specific applications.
	Regarding claim 9, one of ordinary skill in the art would have selected the material of at least some of the fibers comprising the nonwoven component in the laminates of STOKES ET AL or MILLER ‘176 to have a softening point higher than the softening temperature of the nonwoven-contacting polymer film layer in order to preserve the structural integrity of the nonwoven fibers during and after thermal bonding.
	Regarding claim 10, one of ordinary skill in the art would have selected the material of a component of multicomponent fibers comprising the nonwoven component in the laminates of STOKES ET AL or MILLER ‘176 to have a softening point lower than the softening temperature of the additional polymer film layer in order to facilitate thermal bonding between the multicomponent fibers and the nonwoven-contacting polymer layer.
	Regarding claim 31, one of ordinary skill in the art would have utilized a combination of a major portion of bicomponent fibers and a minor portion of monocomponent fibers in the nonwoven component in the laminates of STOKES ET AL or MILLER ‘176 in order to provide desirable modified or enhanced performance properties (e.g., improved heat-bonding characteristics, heat resistance, interfiber adhesion, texture, etc.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov), whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 10, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787